Citation Nr: 0533903	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  00-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anal fissures with 
rectal bleeding.

2.  Entitlement to service connection for pericarditis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July to September 1998.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 1999 rating action that 
denied service connection for asthma, a left ankle 
disability, anal fissures with rectal bleeding, and 
pericarditis.  The veteran filed a Notice of Disagreement in 
February 1999, and the RO issues a Statement of the Case 
(SOC) in June 1999.  The veteran filed a Substantive Appeal 
in January 2000, and the RO issued a Supplemental SOC (SSOC) 
in October 2000.

In March 2001, the veteran testified during a hearing before 
a Decision Review Officer at the RO; a transcript of the 
hearing is of record.  VA Form 119 dated in March 2001 and 
completed by the veteran's representative indicates that, 
prior to the hearing, the veteran withdrew from appeal on the 
issues of service connection for asthma and for a left ankle 
disability.

By rating action of January 2003, the RO confirmed and 
continued the denial of service connection for anal fissures 
with rectal bleeding and for pericarditis; in January and May 
2003 the RO issued SSOCs reflecting the continued denial of 
the claims.

In September 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

In May 2004, the Board remanded these matters to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested actions, the 
RO continued the denial of the claims (as reflected in a 
August 2005 SSOC), and returned these matters to the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

2.  Although the service medical records document one 
instance of an old skin tag and an anal fissure associated 
with rectal bleeding in July 1998, the post-service record is 
devoid of any competent evidence establishing that the 
veteran currently has a chronic disability manifested by anal 
fissures with rectal bleeding.

3.  Although the medical records document one instance of 
pericarditis during service in September 1998, the post-
service record is devoid of any competent evidence 
establishing that the veteran currently has a chronic 
disability manifested by pericarditis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic 
disability manifested by anal fissures with rectal bleeding 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for service connection for a chronic 
disability manifested by pericarditis are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him about what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

Through the January 1999 rating action, the May 1999 RO 
letter, the June 1999 SOC, the October 2000 RO letter and 
SSOC, the January, February, March, April, May, and September 
2001 and March 2002 RO letters, the January 2003 rating 
action and SSOC, the May 2003 RO letter and SSOC, the August 
2003 and November 2004 RO letters, the August 2005 SSOC, and 
the October 2005 RO letter, the veteran and his 
representative were variously notified of the legal authority 
governing entitlement to the benefits sought on appeal, the 
evidence that would substantiate his claims, and the evidence 
that had been considered in connection therewith.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claims, 
and has been provided ample opportunity to submit such 
information and evidence.  

The Board also notes that the January, March, and May 2001, 
May 2003, and November 2004 RO letters, SOC, and SSOCs 
variously informed the veteran and his representative of what 
the evidence had to show to establish entitlement to the 
benefits he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claims; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claims, such 
as medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter RO letters and the January 2003 and 
August 2005 SSOCs informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claims by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter November 2004 RO letter specifically notified the 
veteran to furnish any additional evidence that he had in his 
possession that he thought would support his claims.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant about what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA receives a complete or 
substantially-complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, RO documents strictly meeting the VCAA's 
notice requirements were not, nor could they have been, 
provided to the veteran prior to the January 1999 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
late 2000.  However, the Board finds that the lack of pre-
adjudication notice in this appeal does not prejudice the 
veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this appeal, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claims were fully 
developed and readjudicated after notice was provided.  

As indicated above, the rating actions, many RO letters, SOC, 
and SSOCs issued between 1999 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development and the Board's 
remand, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claims in August 2005 on the 
basis of all the evidence of record, as reflected in the 
SSOC.

Additionally, the Board finds that all necessary development 
of each claim has been accomplished, and that no further 
action is needed to satisfy the duty to assist.  The RO, on 
its own initiative, as well as pursuant to the Board's 
remand, has made reasonable and appropriate efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
his claims, to include obtaining numerous service and post-
service private and VA medical records.  Transcripts of the 
veteran's 2001 and 2003 hearing testimonies are of record.  
In November 2004, the National Personnel Records Center and 
the military medical facility at Fort Benning, Georgia each 
stated that no additional service medical records of the 
veteran were available, and the VA Medical Center (VAMC) in 
West Palm Beach, Florida furnished copies of all available 
pertinent records of treatment and evaluation of the veteran 
up to the present time.  Significantly, neither the veteran 
nor his representative have identified, and the record does 
not otherwise indicate, any additional, existing evidence 
pertinent to either claim that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303(d).  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). 

In this appeal, the veteran is seeking service connection for 
anal fissures with rectal bleeding, and for pericarditis.  
Although the service medical records document an old skin tag 
and an anal fissure in association with the veteran's July 
1998 complaint of rectal bleeding with a bowel movement, and 
September 1998 medical records from the Jacobi Medical Center 
show a diagnosis of pericarditis during service, the post-
service medical records do not show that the veteran 
currently has any chronic disability manifested by either 
anal fissures with rectal bleeding or chronic pericarditis.  

In reaching this determination, the Board notes December 1998 
VA medical records noting the veteran's complaints of chest 
wall pain and a primary diagnosis of costochondritis, with a 
physician's opinion that the veteran's pain was obviously 
musculoskeletal and non-cardiac; a May 1999 VA examination 
report noting in-service findings of pericarditis and rectal 
bleeding but no current findings of such on examinations 
including a sigmoidoscopy; January 2000 VA medical records 
showing complaints of chest pain and a suggestion of 
pericarditis, with follow-up February 2000 chest X-rays and a 
cardiac echo Doppler study that were negative for findings or 
diagnoses of pericarditis; March 2001 St. Mary's Medical 
Center records showing current complaints of chest pain and a 
past medical history of pericarditis; and a July 2002 VA 
emergency room examination report showing the veteran's 
history of rectal bleeding, with no blood or pericarditis 
found on current rectal and cardiovascular examinations, 
respectively.  As such, the Board finds that there is no 
chronic disability manifested by anal fissures with rectal 
bleeding or chronic pericarditis upon which to currently 
predicate a grant of service connection.  

In March 2001 and September 2003, the veteran asserted that 
he has had symptoms of rectal bleeding and chest pain, and, 
in a September 2003 written statement, the veteran's wife 
stated that he had chest pain and rectal bleeding.  The Board 
notes that the veteran is certainly competent to testify as 
to his symptoms, and his wife is competent to report her 
assertions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, this case turns on a medical matter, and as 
a layperson without the appropriate medical training and 
expertise, neither is competent to provide a probative 
(persuasive) evidence on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of competent evidence 
of a claimed disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claims for service 
connection for anal fissures with rectal bleeding and for 
pericarditis must be denied because the first essential 
criterion for a grant of service connection-current evidence 
of a chronic disability upon which to predicate such grant-
has not been met.

In arriving at this decision to deny the claims, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as competent evidence does not support 
either claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for anal fissures with rectal bleeding is 
denied.

Service connection for pericarditis is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


